LATTIMORE, J.
Conviction for possessing mash and equipment for the purpose of manufacturing intoxicating liquor; punishment, three years in the penitentiary.
 In appellant’s pasture, at a distance from his house variously estimated at from 400 feet to 600 yards, and in what was called by one witness “a hole in the ground,” and by' another “a cellar,” and by yet another “just a dugout,” was found mash, a still, whisky, and equipment for the manufacture of intoxicating liquor. Pour men beside appellant testified to what was there found. Objection to the testimony of one of them, the second one introduced as a witness, based on the proposition that there was no search warrant had or used, appears in bill of exceptions No. 2. It seems hardly necessary to cite authorities on the well-settled rule that to make such objection under such circumstances is of no avail to the accused. When the same testimony was elicited from three other witnesses without objection, and when appellant himself admitted that the mash, etc., was found on his place, this would ren*765der harmless the admission, if any, over objection, of the testimony of one witness to the same facts as those already in or admitted during the trial without ‘objection. In any event, the place where the equipment was found was so situated as that a search warrant was not necessary. Greenwood v. State, 110 Tex. Cr. R. 478, 9 S.W.(2d) 352.
There are but three bills of exception, one of which is not approved by the trial judge. Another brings forward • the matter above discussed. The third set up the refusal of a peremptory instruction asked because the accomplice was not corroborated. We think he was.
Finding no error in the record, the judgment will be affirmed.